Citation Nr: 0502868	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  97-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to service connection for colon polyps, 
claimed as soft tissue sarcoma, to include as due to Agent 
Orange exposure.   
 
3.  Entitlement to service connection for a skin condition, 
to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
Service connection was also denied for colon polyps, claimed 
soft tissue sarcoma, to include as due to Agent Orange 
exposure, and for a skin condition, to include as due to 
Agent Orange exposure.  The veteran provided testimony at 
hearings at the RO in November 1997 and March 2000.  

The present decision addresses the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD and the issue of entitlement to 
service connection for colon polyps, claimed as soft tissue 
sarcoma, to include as due to Agent Orange exposure.  The 
issue of entitlement to service connection for a skin 
condition, to include as due to Agent Orange exposure, is the 
subject of the remand at the end of the decision.  


FINDINGS OF FACT

1.  A March 1991 Board decision denied service connection for 
PTSD.  Evidence submitted since then is cumulative or 
redundant of previously considered evidence, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

2.  The veteran does not currently have soft tissue sarcoma.  
Any current colon polyps were not present during service or 
for many years thereafter, and were not caused by any 
incident of service, including Agent Orange exposure in 
Vietnam.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for PTSD, and the March 
1991 Board decision remains final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).  

2.  Soft tissue sarcoma, to include claimed rectal polyps, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from October 
1965 to October 1967, including service in Vietnam.  He was 
awarded decorations indicating Vietnam service, but not 
evidencing combat.  His military occupational specialty was 
listed as an amphibious operator.  The veteran was noted to 
have served with the 344th Transportation Company.  

The service medical records do not refer to complaints of or 
treatment for soft tissue sarcoma, colon polyps, or for any 
psychiatric disorder.  On a medical history form at the time 
of the October 1967 separation examination, the veteran 
checked that he did not have any tumor, growth, or cancer, 
and that he did not suffer from depression or excessive 
worry.  The October 1967 objective separation examination 
report included notations that the veteran's anus and rectum, 
as well as his psychiatric evaluation, were normal.  

In June 1987, the veteran filed a claim for service 
connection for a psychiatric disorder.  

The veteran underwent a VA general medical examination in 
September 1987.  The diagnoses did not refer to soft tissue 
sarcoma or to colon polyps.  The veteran also underwent a VA 
psychiatric examination in September 1987.  He reported that 
his psychiatric problems started after his discharge from the 
Army in 1967.  The veteran stated that he served one year in 
Vietnam in the Army and that he loaded bombs.  He indicated 
that he was in combat and often under bombardment.  The 
diagnosis was PTSD with depressive features, chronic.  

In October 1987, the RO denied service connection for PTSD.  
It was noted that even though the veteran was diagnosed with 
PTSD, based on all the evidence of record, there was no 
indication of an actual identifiable stressor to warrant an 
evaluation of PTSD as a viable diagnosis.  The RO reported 
that the service records were negative for any indication of 
a nervous condition.  The veteran appealed the decision.  

The veteran underwent a VA psychiatric examination before a 
board of two psychiatrists in October 1989.  It was noted 
that the medical record was reviewed.  The diagnoses were 
"[n]o mental disorder" with passive dependent structure 
features.  The examiner stated that there was no evidence in 
the history or in the examination of a PTSD diagnosis.  

A December 1990 private psychiatric evaluation report from I. 
Perez, M.D., noted that the veteran developed a psychiatric 
problem after service in Vietnam.  It was reported that such 
condition did not exist previous to his entrance into 
service.  The diagnosis was PTSD.  

In March 1991, the Board denied service connection for PTSD.  
It was noted that the evidence of record was insufficient to 
demonstrate the presence of PTSD related to service, and that 
the evidence did not establish entitlement to service 
connection for such disorder.  

In September 1996, the veteran submitted a request to reopen 
his claim for service connection for PTSD.  He also filed a 
claim for service connection for soft tissue sarcoma, to 
include as due to Agent Orange exposure.  He stated that he 
was claiming soft tissue sarcoma in the colon.  

An October 1996 VA treatment entry noted that the veteran 
reported that he had blood in his stool.  The impression 
included a history of intermittent rectal bleeding.  

The veteran underwent a VA hematological examination in 
November 1996.  There was no indication that the examiner 
reviewed the claims folder.  It was noted that the veteran 
reported that he had sarcoma (soft tissue) in 1970.  The 
diagnoses were sarcoma, soft tissue, and no sickling crisis.  
The examiner indicated that the veteran had sarcoma, soft 
tissue, with a history of Agent Orange exposure.  

VA treatment records dated from November 1996 to February 
1997 show treatment for various psychiatric problems and for 
colon polyps.  A November 1996 entry related an assessment of 
history of bright red blood per rectum for three years with 
no evidence of anemia.  It was noted that it was most likely 
secondary to hemorrhoids.  A January 1997 entry noted that 
the veteran had anxiety/depression.  It was reported that in 
November 1996, he had no active disease, but that there was a 
possible history of soft tissue sarcoma as claimed by the 
veteran.  Another January 1997 entry noted that the veteran's 
stool was guaiac positive and that he possibly had a polyp or 
lesion.  

A February 1997 VA operation report noted that the veteran 
underwent a colonoscopy and polypectomy.  The impression 
included one small polyp and one diminutive polyp removed 
from descending colon and rectum; prominent ileo-cecal valve, 
rule out prolapsed ileal mucosa versus early polyp; and mild 
internal hemorrhoids.  A February 1997 pathology report 
indicated that the veteran had ileo-cecal valve mucosa with 
chronic inflammation, a 5 mm polyp in the distal ascending 
colon with was a villo-tubular adenoma of the colon and a 3 
mm polyp in the rectum which was a tubular adenoma.  

The veteran underwent a VA general medical examination in 
March 1997.  It was noted that the veteran had a history of 
one out of four stool guaiac positive and bright red blood 
for reaction in February 1997.  It was also reported that the 
veteran was found to have a villo-tubuledema of the colon 
times two with no more blood in the stool.  The diagnoses 
included status post rectal polypectomy, February 1997, and 
status post colon polypectomy in February 1997.  

The veteran also underwent a VA psychiatric examination in 
March 1997.  He reported that he went to Vietnam in 1966 and 
that he was there for one year.  The veteran stated that they 
were hit by mortars at times when they were in the service.  
He indicated that while in Vietnam, he was in "Que-Nhom, 
DaNang, and Cam Ranh Bay".  The veteran reported that they 
had incoming in Danang and that he saw dead bodies and 
friends killed.  It was noted that the veteran believed that 
he had heavy exposure to Agent Orange and that he felt he had 
soft tissue problems.  It was also reported that the veteran 
felt that his colon tumors were malignant, but that they were 
not.  The examiner noted that they could develop into cancer 
if they were untreated.  The diagnoses were PTSD and major 
depression.  The examiner noted that the veteran had two 
small tumors removed in his colon and that he had severe 
combat stress.  

VA treatment records dated in March 1997 refer to treatment 
for colon polyps and PTSD.  A March 1997 VA treatment entry 
noted that the veteran had a past medical history which was 
positive for colonic tumors that were removed.  The 
assessment did not refer to soft tissue sarcoma or colon 
polyps.  A March 1997 clinical record history report noted 
that the veteran reported a history of soft tissue sarcoma.  
The diagnoses included exposure to Agent Orange and PTSD.  

The veteran underwent a psychological assessment for Agent 
Orange Review in March 1997 and April 1997.  He reported that 
he was in "Qui Nhon, Cam Ranh Bay, Nha Trang, Vung Tau, Tan 
Son Nhut".  The veteran stated he served throughout such 
regions bringing supplies and equipment to and from cargo 
ships to troops in Vietnam.  He indicated that the main area 
of operation was DaNang, but that he had to travel inland to 
deliver cargo to troops engaged in battle.  The veteran 
reported that he would load and unload Agent Orange drums.  
The examiner noted that the veteran was in treatment for PTSD 
and that he underwent removal of two non-malignant small 
tumors from the colon in February 1997.  

At the November 1997 RO hearing, the veteran testified that 
he was in Vietnam from 1966 to 1967 and that his military 
occupational specialty was with an amphibious unit.  He 
stated that they would haul cargo from shipside to inland and 
that the cargo included bombs, ammunition, food, and Agent 
Orange.  The veteran indicated that while he was an 
amphibious operator, they were hit a couple times with 
mortars and that on one occasion, one of the amphibious 
crafts was blown up.  He stated that one soldier got crushed 
between two of the crafts.  He also stated that there were 
mortar attacks when he was at a reception center in Vietnam 
when he was in Nha Trang.  The veteran reported that he had 
two tumors removed from his colon in February of 1997.  

At the March 2000 RO hearing, the veteran stated that he was 
an amphibious operator while he was in Vietnam.  He reported 
that the cargo they carried included ammunitions, bombs, and 
Agent Orange.  The veteran noted that he was in the 344th 
Transportation Company.  He stated that he had an operation 
on his colon and that they removed two polyps.  The veteran 
indicated that he was not told if his tumors were malignant.  
He reported that he believed that he had soft tissue sarcoma 
because he was bleeding a lot.  

A March 2000 private treatment record from G. Rodriguez 
Santiago was somewhat illegible, but appears to note a rectal 
problem.  

A March 2000 lay statement from R. E. Oxious noted that he 
served in Vietnam during 1966 to 1967 with the veteran.  He 
stated that they were both amphibious operators with the 
344th Transportation Company.  He indicated that the veteran 
was with him the day he almost sank in Cam Ranh Bay.  It 
noted that a large wave hit his craft when it was loaded with 
B-52 bombs and that water started entering inside the bilges.  
He stated that the veteran was by his side to help him out to 
get to shore and that all the bombs had to be thrown 
overboard.  

VA treatment records dated from March 2000 to September 2000 
refer to continued treatment for disorders including PTSD.  

A May 2001 statement from the U.S. Armed Services Center for 
Unit Records Research (CURR), indicated that they had 
enclosed Operational Reports-Lessons Learned (OR-LL's) 
submitted by the 24th Transportation Battalion, the higher 
headquarters for the 344th Transportation Company for the 
period from November 1966 to April 1967.  The statement 
indicated that the OR-LL's document the unit's missions, 
activities and areas of operation.  It was noted that such 
reports did not document any attacks on the unit during such 
time period.  The statement indicated that the National 
Archives and Records Administration did not maintain 1966 to 
1967 record for the 344th Transportation Company.  

VA treatment records dated in January 2001 refer to treatment 
for PTSD.  

II.  Analysis

A.  PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

A decision by the Board is final, although a claim may be 
reopened if new and material evidence is submitted; and if 
the claim is so reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet.App. 
27, 1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)  [The 
Board notes that the definition of "new and material 
evidence" was been changed, but the latest definition only 
applies to applications to reopen a finally decided claim 
received by the VA on or after August 29, 2001; thus this 
change does not apply to the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2004).]  

The evidence of record at the time of the March 1991 Board 
decision included the veteran's service medical records which 
show no complaints of or treatment for PTSD or for any other 
psychiatric disorders.  Post-service VA and private treatment 
records included diagnoses of PTSD.  A September 1987 VA 
examination report noted that the veteran reported that he 
was in combat and under bombardment during service and 
related a diagnosis of PTSD.  An October 1989 VA examination 
before a Board of two psychiatrists, indicated diagnoses of 
no mental disorder and passive dependent structure features.  
A December 1990 private psychiatric report from Dr. Perez 
related a diagnosis of PTSD.  

The evidence submitted since the March 1991 Board decision 
includes private and VA treatment records, including 
examination reports, dated from October 1996 to January 2001.  
Such medical evidence reflects treatment for various 
psychiatric disorders including PTSD very similar to the 
records before the Board in 1991.  The evidence also includes 
testimony and statements from the veteran as to alleged 
stressors that have not been verified.  Once again, very 
similar to his statements before the Board in 1991.   

A statement from CURR indicated that the Operational Reports-
Lessons Learned for the 24th Transportation Battalion, the 
higher headquarters for the 344th Transportation Company for 
the period from November 1966 to April 1967 did not document 
any attacks on the unit during such time period.  This 
evidence, while new, is not material in that it provides only 
evidence against this claim.         

The Board notes that the additional medical records with 
diagnoses of PTSD, based on unverified stressors, are 
cumulative or redundant.  The veteran's testimony and 
statements in this regard are also cumulative or redundant.  
The basic problem in the underlying claim for service 
connection for PTSD is proof of a service stressor.  There 
has been no new evidence which verifies a stressor, or which 
would enable the VA to try to verify a stressor.  

With regard to the veteran's lay assertions and those who 
appear to associate his current alleged disorder with 
service, the Board notes that the veteran appears to be 
simply reiterating his prior contentions.  To the extent that 
his and others' statements are offered in an attempt to 
establish a nexus between the veteran's service and any 
current psychiatric disorder, the Board finds that such 
evidence is not probative of the question of a medical 
relationship between any such current disorder and service; 
hence, such evidence is not material to the claim under 
consideration.  As a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to offer a probative opinion on a medical matter, such as 
whether a disability was caused or worsened by military 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Hence, where, as here, resolution of an issue under 
consideration turns on a medical matter, unsupported lay 
statement(s), even if new, cannot serve as a predicate to 
reopen a previously disallowed claim. See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

With regard to the March 2000 lay statement, the Board must 
note that the veteran never made reference to the alleged 
stressor within his 1991 claim.  This fact does not help the 
veteran's overall credibility and provides only negative 
evidence against this claim.  Thus, it is not material.    

Under these circumstances, the Board must conclude that, as  
new and material evidence has not been received, the criteria 
for reopening the claim are not met, and the denial of 
service connection remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993)

The Board finds that new and material evidence has not been 
submitted to reopen the previously denied claim for service 
connection for PTSD, and thus the March 1991 Board decision 
remains final.  

B.  Colon Polyps, Claimed as Soft Tissue Sarcoma

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service incurrence for certain specified diseases 
will be presumed if they are manifest to a compensable degree 
within specified periods, and this includes soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) if manifest to a compensable degree 
at any time after service.  For this purpose, "soft-tissue 
sarcoma" includes the following:  adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

The veteran is claiming service connection for colon polyps, 
claimed as soft tissue sarcoma, to include as due to Agent 
Orange exposure in Vietnam.  The service medical records from 
the veterans October 1965 to October 1967 active duty do not 
show complaints of or treatment for colon polyps or soft 
tissue sarcoma.  The service medical records provide only 
negative evidence against this claim.

As to soft tissue sarcoma, the Board notes that the first 
medical evidence of any such disorder was pursuant to a 
November 1996 VA hematological report, many years after the 
veteran's separation from service, which noted that the 
veteran reported that he had sarcoma (soft tissue) in 1970.  
The diagnoses included sarcoma, soft tissue.  The examiner 
commented that the veteran had sarcoma, soft tissue, history 
of Agent Orange exposure.  The Board observes that the 
diagnosis of soft tissue sarcoma was apparently based solely 
on a history provided by the veteran.  See Reonal v. Brown, 5 
Vet.App. 458 (1995).  There is no evidence that the veteran 
was ever treated for soft tissue sarcoma.  

Although an examiner can render a current diagnosis based on 
his examination of the claimant, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the claimant.  Swann v. Brown, 5 
Vet.App. 229 (1993).  Given such circumstances, the Board 
finds that the diagnosis and comments provided by the 
examiner pursuant to the November 1996 VA hematological 
examination have little probative value in this matter.  

VA treatment records dated in January 1997 and March 1997 
noted that the veteran reported a history of soft tissue 
sarcoma, although such was not diagnosed.  These references 
to soft tissue sarcoma were again solely based on a history 
provided by the veteran.  Reonal, supra.  

The first indication of any possible colon polyps was in 
October 1996, many years after the veteran's separation from 
service, when he complained of blood in his stool.  A January 
1997 VA treatment entry noted that the veteran's stool was 
guaiac positive and that he possibly had a polyp or lesion.  
A February 1997 VA operation report noted that the veteran 
underwent a colonoscopy and polypectomy and related an 
impression of one small polyp and one diminutive polyp 
removed from the descending colon and rectum; prominent ileo-
cecal value, rule out prolapsed ileal mucosa versus early 
polyp; and mild internal hemorrhoids.  

The veteran underwent a VA general medical examination in 
March 1997.  The diagnoses included status post rectal 
polypectomy, February 1997, and status post colon polypectomy 
in February 1997.  Soft tissue sarcoma was not diagnosed, 
providing only negative evidence to this claim.  
Additionally, a March 1997 VA psychiatric examination report 
noted that the veteran felt he had soft tissue problems and 
that he felt that his colon tumors were malignant, but that 
they were not.  The Board observes that except for the 
November 1996 VA hematological examination, noted above, 
there is no evidence of treatment for soft tissue sarcoma and 
such diagnosis was solely based on a history by the veteran.  

The Board finds that the diagnoses indicated by the examiner 
pursuant to the March 1997 general medical examination are 
more probative than the diagnosis by the examiner pursuant to 
the November 1996 hematological examination.  See Wensch v. 
Principi, 15 Vet.App. 362 (2001).  The March 1997 examination 
report specifically discussed the veteran's medical history 
of colon polyps and provided current diagnoses based on such 
history.  

One requirement for service connection is the current 
presence of a claimed disability.  Degmetich v. Brown, 104 
F.23d 1328 (1997).  Competent medical evidence indicates that 
the veteran has not had and does not currently have soft 
tissue sarcoma, and therefore there is no such disability to 
service-connect.  

Additionally, there is no medical evidence to suggest that 
the veteran's colon polyps are due to Agent Orange exposure 
during Vietnam service many years ago or his military service 
in general.  While the veteran believes that his colon polyps 
are due to Agent Orange and his service in Vietnam, he is a 
layman and thus has no competence to give a medical opinion 
on diagnosis or etiology of a condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The weight of the credible establishes that soft tissue 
sarcoma has not been shown and that any colon polyps began 
years after service and was not caused by any incident of 
service including herbicide exposure.  The Board concludes 
that the veteran's colon polyps, claimed as soft tissue 
sarcoma, were neither incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 2 Vet. App. 49 (1990).  

II.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the petitions to reopen.  

In any event, the Board finds it has meet the duty to assist 
and notify.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) indicates, generally, that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all pertinent treatment reports 
and examination reports.  Significantly, no additional 
available pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in a July 1997 
statement of the case, a November 1997 RO hearing, a March 
1998 supplemental statement of the case, a March 2000 RO 
hearing, a March 2001 letter, a June 2001 supplemental 
statement of the case, an April 2004 letter, and a May 2004 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for colon polyps, claimed as soft tissue 
sarcoma, to include as due to Agent Orange exposure and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD.  The 
discussions in the rating decisions, the statement of the 
case, the supplemental statements of the case, and at the RO 
hearings have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

The application to reopen the claim for service connection 
for PTSD is denied.  

Service connection for colon polyps, claimed as soft tissue 
sarcoma, to include as due to Agent Orange exposure, is 
denied.  


REMAND

The other issue on appeal is entitlement to service 
connection a skin condition, to include as due to Agent 
Orange exposure.  The Board finds that there is a further VA 
duty to assist the veteran in developing evidence pertinent 
to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board observes that at the March 2000 RO hearing the 
veteran reported that he was receiving current VA treatment.  
He reported that he had been receiving such treatment at a VA 
facility for about four years.  The Board observes that the 
only VA treatment reports of record subsequent to March 1997, 
are dated from March 2000 to January 2001.  Any such records 
from March 1997 to March 2000 have not been obtained.  The 
Board is of the view that any additional recent VA records of 
must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Additionally, the Board notes that in a March 2000 statement, 
the veteran indicated that he was receiving recent treatment 
for his claimed skin condition.  He specifically referred to 
treatment for chloracne from Dr. G. Rodriquez Santiago.  The 
Board notes that the statement from such physician is 
somewhat illegible and seems to only refer to acne.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for a skin condition, to include any 
treatment for chloracne.  The RO should 
then obtain copies of the related medical 
records which are not already in the 
claims folder.  

2.  Thereafter, the RO should review the 
claim for service connection for a skin 
condition, to include as due to Agent 
Orange exposure.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


